Citation Nr: 1413238	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-15 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial, compensable rating for right upper extremity paresthesias.  

2.  Entitlement to an increased rating for thoracic spine osteoarthritis, with chronic compression at T8 and T9 with painful motion in the thoracolumbar spine, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to August 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2013, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her right upper extremity paresthesias and her thoracolumbar spine disability are more severe than presently rated.  Of note, the Veteran is also service connected for facet joint disease and degenerative disc disease of the cervical spine.  

In her January 2010 notice of disagreement (NOD), the Veteran contended that VA erred by not granting an additional, separate rating for neurological problems associated with her thoracolumbar spine.  Furthermore, she contended that her right upper extremity paresthesias warranted at least a compensable rating for mild disability.  


By way of history, the Veteran's original claims included low back pain and radiculopathy as well as mid back pain.  In a November 2006 rating decision, the RO granted service connection and assigned a 10 percent rating for thoracic spine osteoarthritis and cervical spine facet joint disease/degenerative disc disease (claimed as mid back pain, low back pain, neck pain, and right side radiculopathy).  In June 2008, the Veteran sought an increased rating for "my service-connected cervical, thoracic, and lumbar spine conditions, all currently evaluated together."  In a January 2009 rating decision, the RO separately rated the Veteran's cervical spine facet joint disease/degenerative disc disease as 20 percent disabling.  It also continued a 10 percent rating for thoracic spine osteoarthritis with chronic compression at T8 and T9.  

In the November 2009 rating decision on appeal, the RO granted service connection and assigned a noncompensable rating for right upper extremity paresthesias.  It also continued a 10 percent rating for "thoracic spine osteoarthritis with chronic compression at T8 and T9 with painful motion in the thoracolumbar spine."  

While the Veteran has reported suffering from neurological disability in her right upper and lower extremities, VA examinations have been essentially negative for findings of neurological impairment.  The Veteran has reported intermittent shooting pain and tingling in both her right upper extremity and her lower extremity.  In an October 2009 statement, the Veteran reported flare ups of severe lower back pain with radiation into her right gluteal region.  The flare ups reportedly affect the Veteran's work performance and activity level with her family.  

The Veteran's most recent QTC (VA) medical examination in March 2011 noted a full range of motion of the Veteran's thoracolumbar spine.  The examiner commented that there was no radiation of pain on movement nor was there muscle spasm, tenderness, or guarding.  The examiner also commented that there was no evidence of radiculopathy or paresthesia, or evidence of intervertebral disc syndrome (IVDS).  During her March 2013 hearing before the undersigned VLJ, the Veteran reported that the examiner spoke to her but never touched her back nor did he conduct any range of motion measurement of the thoracolumbar spine.  

Of note, in September 2005, the Veteran underwent an MRI (magnetic resonance imaging) of her cervical spine.  Findings included a broad-based disc bulge and osteophyte complex contributing to minimal bilateral foraminal stenosis and no significant central canal stenosis.  A later November 2008 X-ray of the cervical spine associated with a VA examination reported degenerative changes of C4 through C6 as well as foramen narrowing on the right and left of C4-C5 and the left of C5-C6.  The examiner's diagnosis at the time of the VA examination included degenerative disc disease of the cervical spine.  In February 2010, the Veteran underwent an MRI of her right hip.  Findings were negative for any right hip abnormality.  An MRI of the lumbar spine also in February 2010 revealed mild disc degeneration at L4-5 with a diffuse disc bulge and broad-based left foraminal and far lateral protrusion.  It was also noted that this broad-based foraminal and far lateral left disc protrusion contributed to mild neural foraminal stenosis.  

Private medical records include the Veteran's treatment with physical therapy.  However, the records do not necessarily reflect a restricted range of motion of the thoracolumbar spine.  Records do reflect the Veteran's complaints of radiating pain.  

Notwithstanding the QTC examiner's finding in March 2011, it would appear that the Veteran does in fact suffer from IVDS based on degenerative disc changes in her cervical spine and her lumbar spine.  Furthermore, the MRI studies also appear to support the Veteran's complaints of neurological pain and/or paresthesias (to include reports of dropping objects) in her right upper extremity and her lower extremity.  (The Board notes, parenthetically, that its review of medical literature identifies foraminal stenosis as a narrowing of the spinal foramen, the hole through which passes a spinal nerve as it exits the spine.)  

In light of the above evidence, the QTC examiner's questionable findings in March 2011 regarding IVDS, and the Veteran's assertion that her disabilities have worsened since her examination in March 2011, the Board concludes that an additional VA examination would be helpful in assessing the Veteran's disabilities prior to making a decision on her claims.  




Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any private or VA treatment she may have received for her disabilities on appeal.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received to include treatment records available through the CAPRI records system.  If any such records identified by the Veteran are not available, she should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2013).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), schedule the Veteran for a VA orthopedic examination to determine the current level of severity of her service-connected thoracolumbar spine disability.  The claims file and a copy of this REMAND should be made available to and reviewed by the examiner.  The examination report should state that the claims folder has been reviewed.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect her appeal.  See 38 C.F.R. § 3.655 (2013).)

All pertinent pathology associated with the Veteran's thoracolumbar spine should be annotated in the examination report.  The examiner should elicit information as to the frequency, duration, and severity of associated symptomatology.  The examiner should also discuss the extent of any loss of function in daily activities, including work and physical activity.  

The examiner should undertake range-of-motion studies of the Veteran's thoracolumbar spine and comment on the degree of disability due to functional loss resulting from pain, flare-ups, weakness, fatigability, etc.  All functional losses, especially those associated with flare ups, must be equated to additional loss in range of motion (beyond what is shown clinically).  (This requires some conjecture on the examiner's part, but that is what the law requires.)  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

3.  Also, schedule the Veteran for a VA neurological examination to assess the severity of her service-connected right upper extremity paresthesias, as well as to assess any neurological impairment associated with the Veteran's thoracolumbar spine.  The claims file and a copy of this REMAND should be made available to and reviewed by the examiner.  The examination report should state that the claims folder has been reviewed.  

The examiner should elicit from the Veteran a detailed medical history of this disability.  (Of note, VA examinations have been essentially negative for findings of neurological impairment.  The Veteran has reported intermittent shooting pain and tingling in both her right upper extremity and her lower extremities.  She has reported that she drops objects held in her right hand.  Diagnostic testing (MRI) has revealed foraminal narrowing/stenosis in both the cervical spine and lumbar spine.  

If electromyography (EMG) or nerve conduction study (NCS) is necessary as a diagnostic tool, such should be undertaken by the examiner.  

Thereafter, the examiner should identify any nerve impairment associated with the right upper extremity and/or the lower extremities.  If nerve impairment is identified, the examiner should identify:

a.  The nerves impaired and/or the radicular groups affected; 

b.  The affects attributable to the nerve impairment (e.g., pain, sensory loss, decrease in grip strength, etc.); 

c.  Whether any nerve impairment equates to or results in complete paralysis; as well as,

d.  Whether the functional loss attributable to the nerve impairment identified is best described as mild, moderate, moderately severe, or severe.  

4.  The RO must ensure that any report of examination or disability benefits questionnaire (DBQ) complies with this remand.  If any report of examination or DBQ is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  Thereafter, and following any additional development deemed warranted, readjudicate the claims on appeal, to include consideration of that medical evidence received since the April 2011 statement of the case (SOC).  If the benefit sought remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


